DENIED; Opinion Filed August 28, 2013.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01148-CV

                    IN RE M&A TEXAS LANCASTER, LTD., Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-06438

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Lang
       Relator contends the trial judge erred in denying a motion to compel. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown it is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
131148F.P05                                       JUSTICE